Citation Nr: 1524131	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  08-09 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability, prior to December 12, 2012.

2.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity, to include entitlement to a separate compensable rating prior to December 12, 2012.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to December 2002.

This matter before the Board of Veterans' Appeals (Board) arises from a May 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that granted service connection for a lumbar spine disability and assigned an initial 20 percent rating, effective December 3, 2002.  February 2005 and August 2005 rating decisions continued the 20 percent rating. 

In March 2012, the Board remanded the claim of entitlement to an initial higher rating for the lumbar spine disability for further development. 

During the pendency of the appeal, a March 2013 rating decision granted service connection for left lower extremity radiculopathy and assigned an initial disability rating of 20 percent, effective December 12, 2012, the date of the VA examination that showed a diagnosis of radiculopathy of the left lower extremity.  While the Veteran did not appeal the March 2013 rating decision with respect to the propriety of the rating assigned for the left lower extremity radiculopathy, that issue is part of the claim of entitlement to an increased rating for a lumbar spine disability as the rating criteria governing the rating of spine disabilities specifically indicate that any associated objective neurologic abnormalities are separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine (2014).

A February 2014 decision denied an initial rating in excess of 20 percent for the lumbar spine disability prior to December 12, 2012 and denied a rating in excess of 20 percent for the radiculopathy of the left lower extremity since December 12, 2012.  In addition, the Board granted a higher 60 percent rating for osteoarthritis of the lumbar spine, effective December 12, 2012.  

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a December 2014 Joint Motion for Partial Remand, the Court, in a December 2014 Order, remanded that part of the Board's decision for actions consistent with the terms of the Joint Motion to the extent that the Board denied an initial rating in excess of 20 percent for a lumbar spine disability prior to December 12, 2012, and denied a rating in excess of 20 percent for radiculopathy of the left lower extremity.  The appeal as to the remaining issue was dismissed.

The appeal is REMANDED to the Agency of Original Jurisdiction.


REMAND

In the December 2014 Joint Motion, the parties agreed that the Board needed to obtain a medical opinion that was adequate to determine whether a disability rating in excess of 20 percent for a lumbar spine disability was warranted based on additional limitation of motion or functional loss during flare-ups prior to December 12, 2012.  While October 2004, July 2008, and December 2012 VA examiners noted the Veteran's complaints of flare-ups, none of those examiners offered an opinion as to whether he had additional limitation during flare-ups, and if so, the degree of additional limitation caused by the flare-ups.  

In addition, the parties agreed that the adjudication of whether there was evidence of radiculopathy of the left lower extremity prior to December 12, 2012, should have considered September 2009 and October 2009 VA treatment records documenting sciatica and pain radiating into the left leg.  The Joint Motion agreed that VA would consider whether those records were sufficient to establish an effective date prior to December 12, 2012 for entitlement to a separate rating for radiculopathy of the left lower extremity.  

In February 2015, the Veteran submitted additional contentions to include that pain, numbness, and loss of feeling the his legs had occurred many times since his discharge from service and that evidence was noted in VA medical records.  He further asserted that a December 2012 VA examination report established that he had intervertebral disc syndrome prior to December 2012 because the December 2012 VA examination report shows that when asked if the Veteran had any incapacitating episodes over the past 12 months due to intervertebral disc syndrome, the examiner checked the box indicating "yes," establishing that he suffered from intervertebral disc syndrome since at least December 2011.  He further contended that the July 2008 VA examination report does not show that the Veteran did not have an actual diagnosis of intervertebral disc syndrome at that time.  Lastly, he contended that VA treatment records show that he was advised by a physician to treat his back pain with rest in October 2009, and upon discharge from a private hospital emergency room in April 2004, and that establishes doctor prescribed bed rest prior to December 2012.  

In light of the issues raised in the Joint Motion, and the Veteran's February 2015 written correspondence, the Board finds that a remand is warranted to provide the Veteran an additional VA examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a spine and/or neurological specialist to determine the nature and severity of the Veteran's lumbar spine disability, to include the separately service-connected radiculopathy of the left lower extremity, particularly during the period prior to December 12, 2012.  The examiners must review the claims file and must note that review in the report.  A complete rationale for all opinions should be expressed.  The examiners should provide the following opinions:

(a)  With regard to prior examinations in October 2004, July 2008, and December 2012 in which VA examiners noted the Veteran's complaints of flare-ups, the examiner should express an opinion as to any additional functional loss or impairment during flare-ups in terms of additional degrees of limited motion.  In providing that opinion, the examiner is requested to closely consider the Veteran's lay statements regarding flare-ups, prior VA examination reports, and treatment records.  The examiner must provide an opinion regarding the extent of additional loss of function and range of motion due to flare-ups since December 3, 2002, when service-connection was established,.

(b)  The examiner should opine at what point it was at least as likely as not medically determinable that the Veteran developed intervertebral disc syndrome, and at what point did the Veteran experience incapacitating episodes due to intervertebral disc syndrome.  In providing that opinion, the examiner is requested to comment on the Veteran's February 2015 contentions and the findings at the previous VA examinations.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

(c)  The examiner should opine whether VA medical records prior to December 12, 2012, support a finding of radiculopathy of the left lower extremity, and if so, should state the earliest indication of left lower extremity radiculopathy and describe the severity of the condition at that time and since that time to the present.  In providing that opinion, the examiner is requested to comment on September and October 2009 VA treatment records documenting sciatica and pain radiating into the left leg.

(d)  With regard to radiculopathy of the left lower extremity, the examiner should assess the current severity of the disability.  The specific nerve affected should be identified, and the degree of paralysis should be reported.  The examiner should specifically indicate whether there is complete or incomplete paralysis of the affected nerve and, if incomplete paralysis, whether the degree of paralysis is mild, moderate, moderately severe, or severe.  If severe incomplete paralysis is noted, the examiner should state whether there is marked muscle atrophy.  The examiner should conduct a retrospective review of the record and should state if there are any times of record when a different level of severity of left lower extremity radiculopathy was shown since December 3, 2002.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

